Case 2:21-cv-00080-SPC-NPM Document 32 Filed 03/04/21 Page 1 of 2 PageID 1493




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

ABPAYMAR, LLC, 1944 Woodcut
Drive Land Trust as Trustee

             Plaintiff,

v.                                               Case No: 2:21-cv-80-SPC-NPM

THE BANK OF NEW YORK
MELLON,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is Plaintiff’s Motion to Vacate (Doc. 31). By endorsed

order (Doc. 30), the Court struck Plaintiff’s Notice of Voluntary Dismissal (Doc.

29) because it appeared Defendant answered (Doc. 5). But as Plaintiff notes,

the answer was misfiled in this case.             And Defendant has yet to file a

responsive pleading or motion for summary judgment. So Plaintiff was free to

voluntarily dismiss the suit. Fed. R. Civ. P. 41(a)(1)(A)(i); Anago Franchising,

Inc. v. Shaz, LLC, 677 F.3d 1272, 1278 (11th Cir. 2012) (holding the dismissal

is effective upon filing and requires no further court action). The fact that




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00080-SPC-NPM Document 32 Filed 03/04/21 Page 2 of 2 PageID 1494




default was entered in state court does not impact this conclusion. See PNC

Equip. Fin., LLC v. IKZ, Inc., No. 2:13-cv-763-FtM-29CM, 2014 WL 4655441,

at *1-2 (M.D. Fla. Sept. 17, 2014). The Motion, therefore, is granted.

      Accordingly, it is now

      ORDERED:

      (1) Plaintiff’s Motion to Vacate Endorsed Order Striking Notice of

          Voluntary Dismissal Without Prejudice (Doc. 31) is GRANTED. The

          Court’s Order (Doc. 30) is VACATED.

      (2) This action is DISMISSED without prejudice.

      (3) The Clerk is DIRECTED to enter judgment, deny any pending

          motions as moot, terminate all deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida on March 4, 2021.




Copies: All Parties of Record




                                       2
